PEE CUEIAM.
Appeal by defendant Hamilton from an order granting an injunction pendente lite. The return consists solely of copies of the complaint in the action, of an answer made by defendants board of county commissioners and county auditor, of the order to show cause why a temporary writ of injunction should not issue, of the order granting the writ, and of the notice of appeal, duly certified by the clerk of the court below as transcripts of the originals in his office. The return is noticeably defective. See Du Toit v. Fergestad, 55 Minn. 462, 57 N. W. 204, and cases cited.
The order appealed from is affirmed.